46 N.J. 398 (1966)
217 A.2d 325
ROSE MAGER, AS GENERAL ADMINISTRATRIX AND AS ADMINISTRATRIX AD PROSEQUENDUM OF THE ESTATE OF FRANK MAGER, DECEASED, PLAINTIFF-RESPONDENT,
v.
UNITED HOSPITALS OF NEWARK, DEFENDANT, AND NEW JERSEY MANUFACTURERS CASUALTY INSURANCE COMPANY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued February 7, 1966.
Decided March 7, 1966.
Mr. Edward V. Ryan argued the cause for appellant (Mr. William J. Gannon, on the brief).
Mr. Jerome S. Lieb argued the cause for respondent (Messrs. Harkavy & Lieb, attorneys).
PER CURIAM:
The judgment is affirmed for the reasons expressed in the opinion of Judge Goldmann in the Appellate Division.
HALL, J., concurs in result.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  6.
For reversal  None.